Kellogg, J. (dissenting):
The train dispatcher, who was performing a master’s duty, negligently informed the operator that the train which-had not passed was in the ditch and the engineer had a leg broken. The train was derailed the night before. In fact, at the time this message was sent the train, or a part of it, was upon the track already in progress toward the scene of the accident, or was .upon the track about to start. . The train dispatcher knew or should have known this situation. His answer to the question induced the plaintiff to put himself upon the bridge where he could riot escape. Upon the conceded facts, I think there was a violation of the master’s duty. Whether the telegraph operator communicated the information that the train was in the ditch and the engineer with a broken leg, or that no train was coming, is quite immaterial, because the answer from the train dispatcher was only important as indicating that the track was clear. The question to the train dispatcher and his answer to it must be read together. Whichever way the communication came from the telegraph operator, I think it was in substance the information sent from the train dispatcher, and that the master is responsible for the information which caused the plaintiff to put himself in a place of danger. The criticism is, made that the charge to the jury did not indicate that negligence might be predicated upon the fact that the train dispatcher sent a negligent' message which caused the injury, but all presumptions are in favor of the verdict, and, if the jury have decided the case right, it ought *759not to be reversed because the judge did not submit it to them as fully as he should have done. It is a technicality .purely to say that the verdict is based upon the negligence of the telegraph operator and not upon the negligence of the train dispatcher, when in fact the telegraph operator in substance communicated the information which the train dispatcher gave him. In Ostrander v. State of New York (192 N. Y. 415), decided by the Court of Appeals September, 1908, it was held that where findings of fact omit a material fact, if the evidence shows the existence of the fact, the court may imply a finding upon which the judgment may stand. The same doctrine should apply more liberally to the verdict of a jury, and a correct verdict in a case free from all valid exceptions ought not to be reversed because of the failure in the charge to point out every ground upon which the defendant’s negligence may be predicated. I think the evidence fully sustains the recovery.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.